Citation Nr: 0302969	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  97-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected pseudofolliculitis barbae 
with excision of cyst (pseudofolliculitis barbae).

(The veteran's claim of service connection for respiratory 
disability, asserted as sinusitis and bronchitis, will be the 
subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from September 1991 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which granted service connection for 
pseudofolliculitis barbae and assigned an initial 
noncompensable evaluation, effective September 14, 1995, and 
denied, as not well grounded, service connection for 
sinusitis and bronchitis.  The veteran perfected a timely 
appeal of this determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his pseudofolliculitis barbae, the Board has 
recharacterized this claim on the title page as involving the 
propriety of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  In October 1999, the RO 
increased the evaluation of the veteran's pseudofolliculitis 
barbae from zero to 10 percent, effective September 14, 1995; 
however, because the increase in the evaluation does not 
represent the maximum rating available for the disability, 
the veteran's claim challenging the propriety of the initial 
evaluation for this condition remains in appellate status.  
Id; see also AB v. Brown, 6 Vet. App. 35 (1993).

When this appeal was initially before the Board in March 
2002, because it was unclear whether the veteran wished to 
testify at a hearing, and if so, whether he wished to appear 
at one conducted before a member of the Board or a hearing 
officer at the RO, the Board deferred action on his 
pseudofolliculitis barbae and respiratory claims.  As his 
representative noted in September 2002 written argument, 
however, in a July 2002 statement, the veteran specifically 
withdrew his hearing request.

In the April 1996 rating decision, the RO also denied service 
connection for psychiatric disability, and the veteran 
perfected an appeal.  In a March 2002 decision, the Board 
granted service connection for psychiatric disability, and in 
a rating decision dated later that same month implementing 
the Board's decision, the RO assigned a 30 percent 
evaluation, effective September 14, 1995, for major 
depression with anxiety.  To date, the veteran has not 
expressed disagreement with either the effective date or the 
initial evaluation, and thus no issue relating to the 
veteran's psychiatric disability is before the Board.

In addition, in the March 2002 decision, the Board noted that 
the veteran had also appealed the RO's initial assignment of 
zero and 10 percent evaluations for his migraine headaches 
and lumbosacral strain.  The Board further observed, however, 
that the RO subsequently increased the ratings for these 
disabilities to 30 percent and 20 percent, respectively, and 
the veteran had withdrawn these claims.  In the March 8, 
2002, RO rating action that implemented the Board's decision 
granting service connection for psychiatric disability, 
however, in listing the veteran's service-connected 
disabilities and calculating his combined disability rating, 
the RO identified his low back and skin disabilities as being 
rated 10 percent and zero percent disabling, respectively.  
As discussed above, however, the veteran's low back 
disability and pseudofolliculitis barbae are rated 20 percent 
and 10 percent disabling, respectively, and his combined 
evaluation is 70 percent, rather than 60 percent, effective 
September 14, 1995.  As such, this matter must be rectified 
by the RO.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating skin 
disabilities, in effect when the veteran filed his claim of 
service connection for pseudofolliculitis barbae, nor the 
revised criteria, which became effective August 30, 2002, are 
more favorable to the veteran's claim.

3.  Since September 14, 1995, the veteran's 
pseudofolliculitis barbae has been productive of moderate, 
disfiguring scars of the face and neck; however, the 
preponderance of the evidence shows that the condition has 
not been manifested by severe, disfiguring scars of the head, 
face or neck, nor has it been productive of a marked and 
unsightly deformity of the eyelids, lips or auricles.

4.  The veteran's pseudofolliculitis barbae is not productive 
of visible or palpable tissue loss or a gross distortion of 
one feature or paired set of features of the nose, chin, 
forehead, eyes, ears, cheeks or lips.

5.  The preponderance of the evidence shows that the 
veteran's pseudofolliculitis barbae meets no more than one of 
the eight characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 10 percent evaluation for pseudofolliculitis barbae 
have not been met.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7800, 7803, 7804 (2001, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim regarding the propriety of the initial 10 
percent evaluation for pseudofolliculitis barbae, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of his pseudofolliculitis 
barbae in October 1995 and August 1999.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, and essentially notify them of the evidence needed 
by the veteran to prevail on the claim.  In addition, in a 
November 2002 letter, the Board notified the veteran that VA 
had revised criteria for evaluating skin disabilities, 
provided him the text of the new regulation, and offered him 
a period of 60 days during which he could submit further 
evidence or argument in support of this claim; however, to 
date the veteran has not responded.  

In addition, in a July 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Background

The service medical records show that the veteran was seen on 
numerous occasions for treatment of his pseudofolliculitis 
barbae, and following his discharge from active duty, he 
filed a claim of service connection of this condition.  

In October 1995, the veteran was afforded a VA general 
medical examination, and the examiner observed that his in-
service treatment included the excision of a cyst from his 
chin.  The examination revealed that the veteran had one-inch 
scarring over the chin that was well healed, nontender, and 
"barely visible."  In addition, the examiner reported that 
the veteran had hyperpigmented, small, papular lesions, and 
"occasionally" hypertrophic, hyperpigmented scarring on his 
cheeks.  The examiner indicated that the veteran's beard was 
partially shaved on his cheeks and chin and that there were 
no other skin lesions.  The diagnosis was status post 
excision of infected cyst from the chin, with no residuals.

Based on the above evidence, in an April 1996 rating, the RO 
granted service connection for pseudofolliculitis barbae and 
assigned a noncompensable evaluation under Diagnostic Code 
7899-7800, effective September 14, 1995.  The veteran 
appealed, asserting that the disability warranted a 
compensable rating, complaining that it required continuous 
treatment because his skin condition was chronically 
symptomatic; he also submitted a color photograph.

In August 1999, the veteran was afforded a VA fee-basis 
examination.  The physician reported that the veteran 
complained of having facial discomfort from multiple papules 
in his bearded area that was worsened when he shaved.  The 
examination revealed that the veteran had multiple scarring 
and pitting on his face, which made it difficult for him to 
shave without cutting himself.  The examiner added that 
regular requests made by his employer that he shave had 
"perpetuated" the problem.  The diagnosis was 
pseudofolliculitis.

Based on the veteran's contentions and the findings and 
conclusions contained in the August 1999 VA examination 
report, the RO increased the evaluation of the veteran's 
pseudofolliculitis barbae to 10 percent, effective September 
14, 1995.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
Further, for disabilities for which service connection was 
established and an evaluation assigned prior to the assertion 
of a claim, the current level of disability is of primary 
concern.  See Fenderson v. West, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where, 
however, as in the case of the veteran's pseudofolliculitis 
barbae he has expressed dissatisfaction with the assignment 
of the initial rating, the Francisco rule does not apply; 
rather, the VA must assess the level of disability from the 
date of initial grants of service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  
Fenderson.

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 (Jul. 
31, 2002) (to be codified at 38 C.F.R. § 4.118).  Where laws 
or regulations change after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas, 1 Vet. App. at 312-13.  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for a higher rating, the Board must first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to both versions during the course of an appeal.  
See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

As noted in the introduction, in November 2002, the Board 
notified the veteran that VA had revised its regulations for 
evaluating skin disabilities, provided him the text of the 
revised regulation, and offered him a period of 60 days 
during which to offer further evidence or argument in support 
of this claim, to include commenting on the revised criteria.  
To date, the veteran has not responded, and accordingly, the 
Board will proceed with the consideration of his case.  In 
doing so, the Board observes that in light of the foregoing, 
there is no prejudice to the veteran.  

Effective the date of service connection, the veteran's 
pseudofolliculitis barbae has been evaluated as 10 percent 
disabling under Diagnostic Code 7800.  Pursuant to the former 
criteria contained in this code, in effect when the veteran 
filed his claim seeking service connection, a 10 percent 
evaluation required moderate, disfiguring scars of the head, 
face or neck.  A 30 percent rating was warranted for severe, 
disfiguring scars of the head, face or neck, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  A maximum 50 percent rating under this 
code required complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.

Under the revised rating criteria, Diagnostic Code 7800 
provides eight characteristics of disfigurement:  scar five 
or more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
of the scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); and skin indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  

Pursuant to the revised criteria, a 10 percent rating is 
warranted for one characteristic of disfigurement.  A 30 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted for visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips); or 
with six or more characteristics of disfigurement.

Following a careful review of the evidence, the Board finds 
that the preponderance of the evidence is against a higher 
rating for the veteran's pseudofolliculitis barbae under 
either the former or the revised criteria for any time since 
the effective date of service connection.  In reaching this 
determination, the Board observes that the October 1995 
examination revealed that the veteran had hyperpigmented, 
small papular lesions and occasional hypertrophic, 
hyperpigmented scarring with barely visible one-inch scarring 
on his chin.  The Board finds that these symptoms equate to 
no more than moderate, disfiguring scars of the head, face or 
neck, and clearly do not reflect that that the disability was 
productive of severe, disfiguring scars of the head, face or 
neck.  As such, under the former criteria, the preponderance 
of the evidence is against a higher rating.

The application of the revised criteria to the findings 
contained in the October 1995 VA examination report does not 
yield a higher rating.  Indeed, the manifestations of the 
veteran's pseudofolliculitis barbae do not include visible or 
palpable tissue loss or a gross distortion of one feature or 
paired set of features of the nose, chin, forehead, eyes 
ears, cheeks or lips.  Moreover, the symptomatology does not 
satisfy the criteria for any of the eight characteristics of 
disfigurement listed in the revised regulation.  Accordingly, 
a higher initial evaluation based on the revised criteria is 
not warranted.

The Board further finds that an initial evaluation in excess 
of 30 percent is not warranted under either the former or the 
revised criteria based on the findings contained in the 
August 1999 VA examination report, which reflects that the 
veteran complained of having facial discomfort from multiple 
papules in his bearded area that was worsened when he shaved; 
the examination disclosed only that the veteran had multiple 
scarring and pitting on his face.  As with the October 1995 
examination findings, the Board concludes that this 
symptomatology most closely approximates no more than 
moderate, disfiguring scars of the head, face or neck, rather 
than severe, disfiguring scars of these areas.  As such, 
under the former criteria, the preponderance of the evidence 
is against a higher rating.

In addition, the application of the revised criteria to the 
findings to the August 1999 findings does not yield a higher 
rating because the findings do not show evidence of visible 
or palpable tissue loss or a gross distortion of one feature 
or paired set of features of the nose, chin, forehead, eyes 
ears, cheeks or lips.  Moreover, the symptomatology does not 
satisfy the criteria for any of the eight characteristics of 
disfigurement listed in the revised regulation.  Accordingly, 
a higher initial evaluation based on the revised criteria is 
not warranted.
The Board has considered whether a higher rating is available 
under any other applicable code; however, because both the 
former and revised versions of Diagnostic Codes 7803 and 
7804, the only other applicable codes, provide for maximum 
evaluations of 10 percent, a higher schedular rating under 
these codes is not available.

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular basis 
for any time since the effective date of service connection.  
In this regard, the Board notes that there is no showing that 
the disability under consideration has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 10 percent evaluation) at any time since 
service connection was established.  In addition, there is no 
showing that the veteran's pseudofolliculitis barbae has 
necessitated frequent, or indeed any, periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence such factors, the 
Board finds that the criteria for submission for assignment 
of assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for 
pseudofolliculitis barbae is denied.


____________________________________________
J. E. Day
Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

